On Motion of Mr. Parsons suggesting the Death of Mr. Grindley the former Sollicitor for the Defendant in this Cause and desiring that he may *555be appointed Sollicitor in the Room of the said Mr. Grindlay and on producing a Warrant executed by the said Defendants for that Purpose it is Ordered accordingly.
Wm Burrows Master in Chancery
John Troup Register in Chancery
South Carolina
At a Court of Chancery held in the Council Chamber at Charles Town on Wednesday the thirtieth of October One Thousand, Seven Hundred and Sixty Five.
Present, His Honor, the Lieutenant Governor; The Honourable Othniel Beale, Charles Shinner, Thomas Skottowe, and John Burn, Esquires for executing the Office of Chancellor. William Burrows Master.
On Reading the Petitions of Daniel Dwight, Joshua Ward, George Vair [Nair?], John Dering, Thomas Grimball, John Nevin, James O’Brien, and William Mason,80 Attornies at Law, to this Court severally praying to be admitted Sollicitors; and the said Petitioners having severally taken the Oath of Sollicitor; It is Ordered that the said Petitioners be admitted to act as such; and that their Names be entered amongst the Names of the Sollicitors of this Court.
John Troup Register in Chancery

 Concerning these eight solicitors, little has been found in print:
John Dering died on February 12, 1770 (SCHGM, X, 166).
Daniel Dwight was the second son of the Rev. Daniel Dwight, of St. John’s Parish, Berkeley. He was born about 1736, and may have removed to Georgetown, where he died unmarried after the Revolution. (B. W. Dwight, History of the Descendants of John Dwight, of Dedham, Mass., 1874,1, 390; SCHGM, XXVI, 152.)
Thomas Grimball (1745-1783), fourth of the name, was commissioned to practice in the court of common pleas, June 11, 1765, and in the same month was married to Mary Magdalen Prioleau. He became a major in the Charleston Battalion of Artillery, was captured at the surrender to the British in 1780, banished to St. Augustine, exchanged, and returned via Philadelphia to Charleston, where he died. (McCrady, S. C. under the Royal Government, p. 481; SCHGM, XVIII, 38, 39.)
William Mason, commissioned to practice in the court of common pleas, Oct. 30, 1765, was ordered out of Charleston with his family by the British in 1782. After the Revolution he became clerk of court, Charleston District, which office he held until his death, May 8, 1795. (McCrady, S. C. under the Royal Government, p. 481; SCHGM, XVII, 8, 9; XXIII, 32.)
To John Nevin and his wife Isabella, a son William Thomas was born in 1766. John Nevin was still in Charleston in 1770. (St. Philip’s Register, 1754-1810, p. 68; SCHGM, XLIII, 122.)
The editor has not found the name Vair or Vain. One George Vane and his wife Ann had their daughter baptized in 1767; he died in 1781. (St. Philip’s Register, 1754-1810, pp. 72, 350.)
James O’Brian died in October 1768 (SCHGM, XVI, 88).
Joshua Ward, son of John Ward of Charleston, was admitted to Middle Temple July 12, 1759, and was commissioned to practice in the court of common pleas, Charleston, Jan. 5, 1761. The following April he was married to Sarah, daughter of John McCall. In 1775 he received at Dorchester from the Council of Safety the public records of the province, including the chancery records. In 1782 with his family he was ordered out of Charleston by the British. (McCrady, S. C. under the Royal Government, p. 481; E. A. Jones, American Members of the Inns of Court, p. 214.)